Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed switch comprising a membrane in communication with the one or more actuators; wherein each of the one or more switch actuators includes one or more identifiers, so that at least a first identifier is configured to be read through a contact portion of the membrane when the selector assembly is in the first position, and at least a second identifier is configured to be read through the contact portion of the membrane when the selector assembly is in the second position.
Regarding claim 13, the prior art fails to teach or show, alone or in combination, the claimed switch comprising a membrane with a membrane contact area; wherein the selector assembly in the first position is configured to provide a first therapy current, and in the second position is configured to provide a second therapy current; wherein the first switch actuator includes a first identifier and the second switch actuator includes a second identifier, so that the first identifier is configured to be read through the membrane contact area when the selector assembly is in the first position, and the second identifier is configured to be read through the membrane contact area when the selector assembly is in the second position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stringer, Struve and Levy each teaches a membrane with at least one identifier and the membrane communicates with at least one actuator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AHMED M SAEED/Primary Examiner, Art Unit 2833